FIFTH DIVISION
                               PHIPPS, P. J.,
                        DILLARD and PETERSON, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                     April 20, 2016




In the Court of Appeals of Georgia
 A16A0393. LOONEY v. THE STATE.                                              PE-013C

      PETERSON, Judge.

      Kahlem Kenord Looney, convicted of one count of terroristic threats, appeals

from the denial of his motion for a new trial and argues the evidence was insufficient

to sustain his conviction. We affirm because the trial evidence authorized the jury to

conclude that Looney committed the charged offense.

      On appeal from a criminal conviction, we view the evidence in a light
      most favorable to the verdict, and [Looney] no longer enjoys a
      presumption of innocence. We neither weigh the evidence nor judge the
      credibility of witnesses, but only determine whether the evidence was
      sufficient for a rational trier of fact to find the defendant guilty of the
      charged offense beyond a reasonable doubt.
Ferrell v. State, 283 Ga. App. 471, 472 (1) (641 SE2d 658) (2007) (footnotes

omitted).

      So viewed, the evidence shows that on September 17, 2014, Looney went into

the leasing office of the Stratford Ridge Apartments. Looney wanted to retrieve his

personal belongings from the apartment where he had been living with his brother,

but neither he nor his brother were on the lease and the apartment had been boarded

up due to eviction. Looney believed that some of his belongings, including an X-box

gaming console, had been taken from the apartment by the maintenance crew. When

Looney asked the leasing facilitator for the apartment complex about retrieving his

property, the leasing facilitator informed Looney that he could not help because

Looney was not the lease holder. Looney then angrily yelled at the leasing facilitator

and threatened to kill him and the apartment staff if Looney’s belongings were not

returned within 24 hours. Looney also added that he and his family were “savages,”

and that he knew the office hours kept by the staff. Several witnesses overheard the

confrontation, and testified at trial that they heard Looney threaten to kill the leasing

facilitator and apartment staff. The leasing facilitator called the police, who arrested

Looney. Following a jury trial, Looney was convicted of one count of terroristic

threats.

                                           2
      Looney argues that the evidence was insufficient to sustain his conviction for

making a terroristic threat because any threat that he made referenced only future

conduct and was “at all times conditional” on his property not being returned within

24 hours.1 But the law does not require a terroristic threat to be immediate and

unconditional.

      A person is guilty of making a terroristic threat when he “threatens to commit

any crime of violence . . . with the purpose of terrorizing another[.]” OCGA § 16-11-

37(a). “[A] defendant need not have the immediate ability to carry out the threat to

violate OCGA § 16-11-37(a).” Reeves v. State, 288 Ga. App. 544, 545 (654 SE2d

449) (2007). A threat can be conditional and non-immediate and still qualify as a

terroristic threat. See, e.g., Smith v. State, 273 Ga. App. 843, 844 (616 SE2d 183)

(2005) (upholding conviction for terroristic threat where defendant told victim he

would kill her if she did not do a school project for him).

      Given that, the evidence is easily sufficient to support Looney’s conviction.

The leasing facilitator testified that Looney threatened to kill him and the other

      1
         Looney also argues on appeal that construing the statute as applicable to
threats of both immediate and future violence in the future renders it ambiguous, and
that his conviction must be reversed on that basis. But the very nature of threats is to
promise future action. That some threats may promise action further in the future than
others and still fall within the statute’s scope does not render the statute ambiguous.

                                           3
leasing office workers. Other witnesses present in the leasing office testified that they

heard the threat. Moreover, the circumstances, including Looney’s angry demeanor

and the specific language of the threat, was sufficient to support the jury’s

determination that Looney threatened to kill the leasing facilitator with the intent to

terrorize him. See Martin v. State, 303 Ga. App. 117, 119 (1) (692 SE2d 741) (2010).

Accordingly, we affirm Looney’s conviction.

      Judgment affirmed. Phipps, P. J., and Dillard, J., concur.




                                           4